Name: Commission Regulation (EC) No 1544/2001 of 27 July 2001 fixing the maximum purchase price for beef under the eighth partial invitation to tender pursuant to Regulation (EC) No 690/2001
 Type: Regulation
 Subject Matter: economic geography;  prices;  animal product;  trade policy
 Date Published: nan

 Important legal notice|32001R1544Commission Regulation (EC) No 1544/2001 of 27 July 2001 fixing the maximum purchase price for beef under the eighth partial invitation to tender pursuant to Regulation (EC) No 690/2001 Official Journal L 203 , 28/07/2001 P. 0013 - 0013Commission Regulation (EC) No 1544/2001of 27 July 2001fixing the maximum purchase price for beef under the eighth partial invitation to tender pursuant to Regulation (EC) No 690/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal [1], as last amended by Regulation (EC) No 1512/2001 [2],Having regard to Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector [3], and in particular Article 3(1) thereof,Whereas:(1) In application of Article 2(2) of Regulation (EC) No 690/2001, Commission Regulation (EC) No 713/2001 of 10 April 2001 on the purchase of beef under Regulation (EC) No 690/2001 [4], as last amended by Regulation (EC) No 1373/2001 [5], establishes the list of Member States in which the tendering is open for the eighth partial invitation to tender on 23 July 2001.(2) In accordance with Article 3(1) of Regulation (EC) No 690/2001, where appropriate, a maximum purchase price for the reference class shall be fixed in the light of the tenders received, taking into account the provisions of Article 3(2) of that Regulation.(3) Because of the need to support in a reasonable way the market for beef a maximum purchase price should be fixed in the Member States concerned. In the light of the different level of market prices in those Member States, different maximum purchase prices should be fixed.(4) Due to the urgency of the support measures, this Regulation should enter into force immediately.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Under the eighth partial invitation to tender on 23 July 2001 opened under Regulation (EC) No 690/2001 the following maximum purchase prices shall be fixed:- Germany: EUR 158,50/100 kg,- France: EUR 213,00/100 kg,- Ireland: EUR 181,90/100 kg,- Spain: EUR 157,47/100 kg.Article 2This Regulation shall enter into force on 28 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 July 2001.For the CommissionFranz FischlerMember of the Commission[1] OJ L 160, 26.6.1999, p. 21.[2] OJ L 201, 26.7.2001, p. 1.[3] OJ L 95, 5.4.2001, p. 8.[4] OJ L 100, 11.4.2001, p. 3.[5] OJ L 183, 6.7.2001, p. 23.--------------------------------------------------